 Case 2:21-cv-02066-PKH Document 15             Filed 06/03/21 Page 1 of 1 PageID #: 40




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FORT SMITH DIVISION

JOSHUA BRIDGES                                                                    PLAINTIFF

v.                                 No. 2:21-CV-02066

LIEUTENANT CARRIE DOWDY, et al.                                               DEFENDANTS

                                       JUDGMENT

     Pursuant to the order entered in this case on this date, Plaintiff’s complaint is DISMISSED

WITHOUT PREJUDICE.

     IT IS SO ADJUDGED this 3rd day of June, 2021.


                                                          /s/P. K. Holmes, III
                                                          P.K. HOLMES, III
                                                          U.S. DISTRICT JUDGE
